IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                    IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE,                      )
                                        )
         v.                             )         ID# 1310002191
                                        )
QUINTON MULDROW,                        )
                                        )
              Defendant.                )

                                    ORDER

      AND NOW TO WIT, this 13th day of April, 2015, upon consideration of

Defendant’s Motion to Vacate Indictment and Compel Photo Line Up, IT

APPEARS THAT:

      1. Defendant was charged with two counts of Burglary Second Degree, one

count of Burglary Third Degree, and three counts of Theft. On September 16,

2014, a one-day jury trial was held. After opening statements and the testimony of

multiple witnesses called by the prosecution, the Defendant pleaded guilty to

Burglary Second Degree and Burglary Third Degree.

      2. Defendant filed a pro se Motion for Withdraw of Guilty Plea on

September 29, 2014, and the Court denied the motion on October 17, 2014.

Defendant filed another pro se Motion for Withdraw of Guilty Plea on November

12, 2014, and the Court again denied the motion. In each instance the Court found
that the Defendant knowingly, intelligently, and voluntarily entered his guilty

plea. 1

          3. Prior to sentencing, on January 12, 2015, Defedant filed a Motion to

Vacate Indictment and Compel Photo Line Up. 2 Defendant aruges that the State

failed to turn over Brady material and requests an in-court camera hearing to

compel the State to produce the Brady material. By pleading guilty, Defendant

waived any alleged Brady violation.3

          NOW THEREFORE, Defendant’s Motion to Vacate Indictment and

Compel Photo Line Up is DENIED.

          IT IS SO ORDERED.




                                                  Jan R. Jurden, President Judge




1
  Docket ID 81; Docket ID 84.
2
  Docket ID 92.
3
  Brown v. State, 108 A.3d 1201, 1205–06 (Del. 2015).


                                              2